 
EXHIBIT 10.4
 
XTO ENERGY INC.
AMENDMENT TO AMENDED MANAGEMENT GROUP
EMPLOYEE SEVERANCE PROTECTION PLAN
 
WHEREAS, on February 15, 2000, the Board of Directors of XTO Energy Inc., a
Delaware corporation (the “Company”) approved the Amended and Restated XTO
Energy Inc. Management Group Employee Severance Protection Plan (the “Plan”);
 
WHEREAS, the Board of Directors desires to clarify the definition of bonus to
include special bonuses and other similar bonuses.
 
NOW, THEREFORE, in order to fulfill the above purpose, the Plan is amended as
follows:
 
Section 2.3 of the Plan is deleted and the following is substituted in lieu
thereof:
 
“2.3    Bonus Amount.    An amount equal to (i) the greater of a Participant’s
two most recent bonuses awarded on or prior to the date of the Change in Control
under the Key Management Incentive Bonus Plan adopted by the Company (or any
other bonus plan or program then in effect), multiplied by two, plus (ii) the
amount, if any, of the Participant’s monthly car allowance on the date of the
Change in Control, multiplied by twelve, plus (iii) the amount, if any, of any
special bonuses, and any amounts required to be designated as a bonus under the
rules and regulations of the Securities and Exchange Commission, awarded to a
Participant during the three years preceding the change in control. A special
bonus will include any bonus paid as a result of an individual becoming an
employee of the Company but will not include any bonus paid related to moving
expenses.”
 
Except as amended herein, the Plan is hereby ratified and confirmed as
previously approved.
 
IN WITNESS WHEREOF, XTO Energy Inc. has caused these presents to be executed by
its duly authorized officer on the 20th day of August, 2002.
 
XTO ENERGY INC.
By:
 
ROBERT C. MYERS

--------------------------------------------------------------------------------

   
Robert C. Myers
Vice President – Human Resources